Citation Nr: 0530396	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
disability due to service-connected disability.

2.  Whether the reduction in the rating assigned for service-
connected chondromalacia patella of the right knee from 10 
percent to 0 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1974 to May 
1976 and from September 1980 to October 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA ).  Specifically, in a May 2002 rating decision, service 
connection for a left knee disability as secondary to 
service-connected disability was denied.  In August 2002 the 
rating assigned for service-connected right knee disability 
was reduced from 10 percent to 0 percent effective November 
1, 2002.

During a hearing before the undersigned in July 2005, the 
veteran testified that his service-connected chondromalacia 
patella of the right knee had worsened and reported that he 
had received treatment for this disability at the Dorn VA 
Medical Center.  The question of the veteran's entitlement to 
a higher rating for his service-connected right knee 
disability has not been developed for appellate consideration 
and is referred to the RO for appropriate action.

The issue of entitlement to service connection for left knee 
disability due to service-connected disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In an January 2000 rating decision, the RO assigned an 
evaluation of 10 percent for the service-connected 
chondromalacia patella of the right knee effective October 
1999.

2.  Following a VA examination in December 2001, the RO 
proposed reducing the 10 percent rating assigned for the 
service-connected chondromalacia patella of the right knee, 
to 0 percent.

3.  In an August 2002  rating decision, the RO implemented 
the proposed reduction, to be effective on November 1, 2002.

4.  A comparison of the medical evidence upon which a 10 
percent disability rating was awarded with the medical 
evidence received in connection with the rating reduction, 
does not reflect improvement in the service-connected 
chondromalacia patella of the right knee.


CONCLUSION OF LAW

A 10 percent schedular rating for the veteran's service-
connected chondromalacia patella of the right knee, is 
restored, effective from November 1, 2002.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.344 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a restoration of the 10 percent 
disability rating for his service-connected chondromalacia 
patella of the right knee under 38 C.F.R. § 4,71a, Diagnostic 
Code (DC) 5257, which was reduced to a noncompensable 
evaluation by the RO in an August 2002 rating decision.  
After a careful review of the evidence of record in this 
case, the Board finds that requisite medical findings 
reflective of improvement in the veteran's service-connected 
disability necessary to support the reduction are not 
demonstrated.  Accordingly, the Board finds that the 
disability rating reduction, effectuated by the rating 
decision in August 2002, was not in accordance with the 
provisions of 38 C.F.R. § 3.344 requiring VA to ensure the 
greatest degree of stability is evaluating service-connected 
disability.  Accordingly, the 10 percent rating must be 
restored.

In the instant case, the RO has complied with the procedural 
requirements set forth under 38 C.F.R. § 3.105(e) for 
reducing disability evaluations.  That is, the RO issued a 
proposed rating reduction, advised the veteran that he had at 
least 60 days to submit evidence to show that reduction was 
not warranted, and issued a final rating decision only after 
the veteran had submitted argument against the proposed 
reduction.  The provisions of 38 C.F.R. § 3.344(a) and (b) 
have not been applied by the RO in this case, and the 
veteran's service-connected disability rating of 10 percent 
had not been in effect for five years or more at the time of 
the reduction.  However, even applying the provisions of 38 
C.F.R. § 3.344(c) to the facts in this case, a reexamination 
showing improvement is required to support the reduction in 
the veteran's 10 percent disability rating.

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13 (2005); see also Brown v. Brown, 
5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2005). Under DC 5257, slight impairment of the 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation. A 20 percent rating 
requires moderate impairment. A 30 percent rating requires 
severe impairment. 38 C.F.R. § 4.71a, DC 5257.

As noted hereinabove, the Board believes that a comparison of 
the medical evidence upon which an evaluation of 10 percent 
was awarded in January 2000 to subsequent medical evidence 
pertinent to the instant issue of rating reduction does not 
demonstrate improvement in the service-connected 
chondromalacia patella of the right knee to the extent that a 
rating reduction is warranted.

In the January 2002 rating decision, the RO based the award 
of a 10 percent rating upon the findings noted in the report 
of a December 1999 VA orthopedic examination. In that report, 
it was noted that the veteran had reported experiencing 
instability of his right knee, especially when carrying heavy 
objects, constant pain and occasional locking of the knee.

An examination at that time revealed normal gait, extension 
of the right knee to 0 degrees and flexion to 120 degrees at 
which point the veteran experienced pain and could go no 
further.  There was mild varus instability of the right knee.  
Extension of the right knee against resistance resulted in 
some lateral knee pain.  Lachman and posterior drawer tests 
were negative.  The patella tracked normally.  There was some 
crepitus and some lateral joint tenderness posteriorly.  

In the August 2002 rating decision in which the RO reduced 
the veteran's disability rating, the RO relied upon the 
findings noted in the report of a December 2001 VA orthopedic 
examination.  In the report, it was noted that the veteran's 
right knee complaints included constant pain, popping, and 
locking of his right knee. The examination at that time 
revealed range of motion of 0 degrees to 135 degree with 
minimal patellofemoral crepitance, but no laxity.  The 
examiner indicated that the veteran was stable ligamentously.  
No effusion or tenderness to palpation about the medial or 
lateral joint lines was noted.  

In disagreeing with the rating reduction, the veteran 
maintained that  hecontinued to experience various symptoms 
in his right knee, including pain, locking and instability 
and that he did not believe a reduction was warranted.

Additional medical evidence was sought to clarify the 
severity of the veteran's disabilities, including VA 
treatment records.  These records show that, in April 2002, 
the veteran continuing to report pain and weakness in his 
right knee.  However, these records concern treatment for the 
veteran's left knee.  The Board notes that in April 2002 and 
March 2003, the reported that he wore a brace on both knees.  
At a July 2004 VA examination, the range of motion in the 
right knee was 0-135 degrees with pain throughout.  There was 
slight crepitus of the patellofemoral joint worse on the 
right than the left.  Both knees appeared to be stable to 
anterior, posterior and varus valgus stresses.  No effusion 
was noted.  There was pain with with patellar apprehension 
test.  Strength was 4/5 in knee flexion which appeared to be 
related to pain.  The diagnosis was bilateral patellofemoral 
chondromalacia, right greater than left with some element of 
symptom overlay.   

In comparing the medical evidence, the Board finds that clear 
improvement, particularly of the veteran's persistent right 
knee pain, is not shown in the service-connected right knee 
disability at issue. Thus, the Board finds that the RO did 
not comply with the provisions of 38 C.F.R. § 3.344(c) and 
that the reduction cannot be sustained.  As such, the veteran 
is entitled to restoration of a 10 percent rating for 
chondromalacia patella of the right knee.

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits. See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002). 
Implementing regulations for VCAA have been published. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

As this decision of the Board is a complete grant of the 
benefit sought on appeal - i.e., restoration of the 10 
percent rating assigned for service-connected chondromalacia 
patella of the right knee, effective on November 1, 2002, the 
Board concludes that sufficient evidence to decide this claim 
has been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran. 
Accordingly, there is no need to discuss, in detail, the 
various statutory and regulatory requirements related to the 
VCAA, or the Court decisions pertaining thereto.


ORDER

The 10 percent rating assigned for the service-connected 
chondromalacia patella of the right knee, is restored, 
effective on November 1, 2002.



REMAND

Concerning the question of entitlement to service connection 
for a left knee disability as secondary to service-connected 
service-connected chondromalacia patella of the right knee, 
the record before the Board contains two medical opinions.  A 
December 2001 VA examination report indicates that the 
veteran's service-connected right knee disability is 
secondary to his non-service-connected left knee disability.  
It is not clear if the examiner knew that service-connection 
was already in effect for the right knee disability.  The 
second opinion contained in a July 2004 VA examination report 
indicates that the veteran's left knee disability was not 
caused by the service-connected right knee disability.  This 
opinion does not address the question of whether the 
veteran's service-connected right knee disability aggravated 
his left knee disability.  See 38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition, the veteran testified at his July 2005 hearing 
before the undersigned that he had received treatment at a VA 
medical center for his left knee and had an upcoming 
appointment in September or October 2005.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
relevant medical treatment records from 
any VA facility identified by the 
veteran, to the extent not already on 
file. 

2.  The veteran should then be afforded a 
VA orthopedic examination to ascertain 
whether there is a relationship between 
the veteran's left knee disability and 
his service-connected chondromalacia 
patella of the right knee.  The examiner 
should then provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's service-connected 
chondromalacia patella of the right knee 
caused or aggravated his current left 
knee knee.  The complete rationale for 
any opinion expressed should be provided.  
The claims folder should be reviewed by 
the examiner in conjunction with the 
examination.

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


